PER CURIAM.
Toufic Khouveiri petitioned for a writ of habeas corpus. He appeared before the court with his attorney and a representative from the State Attorney’s office which had been notified. His sworn testimony was taken. The writ was denied.
The petitioner urges in this court that the denial of the writ was error. The State responds that the writ was not denied upon the merits, but because the petition was deficient in form and the petitioner did not make out a prima facie case.
We hold that inasmuch as the petition was a sufficient basis for a hearing and the sworn testimony of the petitioner before the court made out a prima facie case, see Ashley v. State, 158 So.2d 530 (Fla.2d DCA 1963), the rule should have been issued. Accordingly, the order denying the writ is reversed and the cause remanded for further proceedings.
Reversed and remanded.